Citation Nr: 1235265	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include mild degenerative discogenic and osteoarthritic changes at L4 and L5, and a lumbar strain.

2.  Entitlement to service connection for urticaria, claimed as a skin condition, allergies of the skin, redness, and body itch. 


REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996 and from February 2002 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in relevant part, denied the benefits sought on appeal.

In his August 2009 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board at his local VA office.  In a hearing clarification form received in September 2009, he indicated that instead of a hearing before a Board VLJ, he instead desired to appear at a hearing before an RO Decision Review Officer (DRO).  However, in October 2009, he subsequently submitted a statement indicating that he desired to cancel his scheduled DRO hearing, and in place, be afforded necessary VA examinations.  An October 2009 DRO Conference Report confirms that an agreed course of action was for the Veteran to be afforded VA examinations with respect to his claims.  Therefore, the Board considers the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

This appeal was previously before the Board in May 2011.  At that time the Board remanded the issues on appeal to the RO via the Appeals Management Center for further development.

In September 2012, the Veteran's representative submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).

The Board further observes that VACOLS shows that additional claims for service connection for a respiratory condition and left knee condition and a claim for an increased rating for sinusitis were the subject of a statement of the case (SOC) issued on August 7, 2012 and VA Form 9 received by the RO on September 28, 2012.  These claims were not certified to the Board and neither the claims file or Virtual VA contain the SOC and VA Form 9.  For these reasons, no further action on the part of the Board is warranted at this time.  

The issues of entitlement to service connection for an anxiety disorder, including as secondary to the now service-connected low back disability, and entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2009 Letter from Delvis Ramirez Lugo, M.D.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for urticaria is REMANDED to the Department of Veterans Affairs Regional Office, and is, therefore, addressed in the REMAND portion of the decision below.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has a current low back disability that was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative discogenic and osteoarthritic changes of the lumbar spine, and lumbar strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist
      
In this decision, the Board grants entitlement to service connection for a low back disability.  As this represents a complete grant of the benefit sought on appeal with respect to this claim, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

II.  Service Connection

The Veteran seeks entitlement to service connection for a low back disability that he contends was incurred during his active service.  He specifically contends that he developed chronic back pain while performing duties aboard the ship that he was assigned to during his service.  He maintains that he did a lot of climbing through small hard access spaces aboard the ship which would cause him back pain, and that he was treated for back pain several times during his service.  He contends that he later served in a security post at a harbor where he was required to carry a heavy belt around his waist while patrolling the waters in small boats which would exacerbate his low back problems, due to the pounding and bouncing while in the boats.  

	A.  Governing Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The United States Court of Appeal for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	B.  Analysis

With respect to the first required element to establish service connection, current disability, VA treatment records reveal that the Veteran had X-rays taken of his lumbosacral spine as early as September 2005.  The impression included a suggestion of limbus vertebra at the L5 level, sacralization of L5 on the left, mild spondylosis, and mild periarticular sclerosis at the facet joints diffusely.  A computed tomography (CT) scan was recommended in order to confirm findings and further evaluate the Veteran's low back disability.  A CT scan performed in May 2006 revealed degenerative discogenic and osteoarthritic changes as L4-5.  These diagnoses are frequently referenced in the Veteran's VA and private treatment records through to the current appellate period.  More recently, an August 2009 letter regarding private treatment provided by Delvis Ramirez Lugo, M.D., showed diagnoses of degenerative discogenic changes and osteoarthritis, inflammatory myopathy and dorsolumbar intervertebral disease at L4-5, and disc desiccation and disc narrowing.  Additionally, during a more recent August 2011 VA spine examination, he was diagnosed with a lumbar strain and with his prior diagnosis of mild discogenic and osteoarthritic changes at L4-5, was confirmed.  A diagnosis of mild degenerative discogenic and ostearthritic changes at the L4-L5 levels was again noted in a recent August 2012 private medical certification from the Vargas Spine Institute.  Based on this evidence of multiple diagnoses of current low back disabilities, the Board finds that the first required element to establish service connection has been met.  See Davidson, supra. 

With respect to the next required element, in-service occurrence of a disease or injury, disability requirement, the Veteran's service treatment records (STRs) are replete with complaints of low back pain.  In this regard, the first noted in-service evidence of low back pain is found in a September 1993 sick call report where the Veteran complained that he felt aching in his back when he was walking.  Later, in June 1995, he sought treatment for recurrent back pain, with pain radiating down his right hip and leg.  He denied having a history of trauma or injury to his back.  He reported having difficulty moving in the morning.  No diagnosis was made with respect to his back pain during either of these two sick call visits.  Later, in a July 1996 report of medical assessment, just prior to separation from his first period of active service, the Veteran indicated that he was taking Motrin for back pain.  Then, during his July 1996 separation examination, pertaining to his first period of active service, he again reported having recurrent back pain.  Complaints of low back pain continued during the Veteran's second period of active service.  Notably, in a May 2003 physical therapy consultation report, he reported experiencing active back pain for six months.  He additionally reported having a prior history of low back pain.  The assessment was mechanical low back pain.  Based on the Veteran's numerous in service complaints of low back pain during both periods of active service, the Board finds that the second required element to establish service connection has been met.  See Davidson, supra.  

The Board is now left to consider the final required element to establish service connection for a low back disability, a nexus between the Veteran's currently diagnosed low back disabilities and his in-service complaints and treatment for low back pain.  Here, during the Veteran's aforementioned August 2011 VA spine examination, after diagnosing the Veteran's low back disabilities, as noted previously, the examiner provided medical opinions with respect to the etiology of these disabilities.  Although the examiner's opinion with respect to whether the Veteran's mild discogenic and osteoarthritic changes at L4-L5 was etiologically related to his active service was unclear, where it specifically stated that the disability was "likely as not caused by the Veteran' military service," the examiner's rationale clarified that it was his opinion that there was no evidence in the Veteran's claims file of discogenic and osteoarthritic changes at L4-L5 during his service, and that the mild discogenic and osteoarthritic changes at the L4-L5 level of the lumbar spine correlated with the expected changes associated to the normal process of aging.  Thus the negative connotation of the opinion clarifies that the opinion was not intended to provide the necessary nexus between the disability and his active service.  

With respect to the Veteran's diagnosed lumbar strain, however, the VA examiner provided the opinion that this disability was most likely secondary to his military service.  The examiner rationalized this opinion by indicating that the lumbar strain correlated with evidence in the claims file showing several medical notes pertaining to a low back strain during service, including a therapist note dated in May 2003, during his second period of service.  

A prior opinion regarding the etiology of the Veteran's low back disability was provided by a private treating physician, Dr. Ramirez Lugo, in the aforementioned August 2009 letter, wherein he indicated that the Veteran diagnoses included degenerative discogenic changes and osteoarthritis, inflammatory myopathy and dorsolumbar intervertebral disease at L4-5, and disc desiccation and disc narrowing.  After review of the Veteran's history of back pain during service and reviewing his current disabilities, Dr. Ramirez Lugo provided the opinion that the trauma that he suffered while working onboard a ship, and while working on small boats during 2002 and 2003, caused and aggravated his disabling back conditions.  

The Board finds that the opinion provided by the August 2011 VA examiner (on the lumbar strain), and the August 2009 opinion provided by Dr. Ramirez Lugo are both largely fully informed, well-articulated, and well-reasoned medical opinions with respect to the etiology of the Veteran's diagnosed low back disabilities.  Both physicians cited to the Veteran's in-service and post-service medical history and after performing a thorough examination of his low back, provided medical opinions based on this evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, these opinions collectively are adequate for rating the Veteran's low back disability.  See 38 C.F.R. § 4.2 (2011).  Accordingly, given the these favorable nexus opinions with respect to the Veteran's low back strain, the Board finds that the third required element to establish service connection has been met.  See Davidson, supra.

In sum, the Board finds that all required elements to establish service connection for a low back disability have been met.  The Veteran currently suffers from multiple low back disabilities, his STRs reveal that he frequently suffered from low back pain during both periods of his active service, and two adequate medical opinions of record have largely provided the necessary nexus between his service and his current low back disabilities.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for a low back disability is granted.  

ORDER

Service connection for degenerative discogenic and osteoarthritic changes of the lumbar spine and lumbar strain is granted.


REMAND

The Veteran's remaining claim on appeal is that of entitlement to service connection for urticaria, claimed as a skin condition, allergies of the skin, redness, and a body itch.  Unfortunately, another remand is required with respect to this issue.  Although the Board sincerely regrets the further delay, it is necessary to pursue still further development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran specifically contends that he incurred this skin disability as a result of exposure to various chemicals during his active service.  These chemicals included oleoresin capsicum (pepper) spray, asbestos, and JP-5 jet engine fuel.  He has specifically contended that he worked in the fuel purifying room onboard a Navy ship for many years, thus subjecting him to excessive jet fuel exposure.

A review of the Veteran's STRs reveals that the first diagnosis of urticaria of record was made in March 2000.  He was later seen in November 2001 at a family medicine clinic at Roosevelt Roads Naval Hospital, where he reported for treatment with a complaint of hives and itching over the prior two months.  He reported that the symptoms had become more severe and frequent during the preceding two to three weeks.  The symptoms were noted to be appearing on his forearm, hip, and on his mid-back region.  He was again diagnosed with urticaria.  Notably, these urticaria diagnoses were made between the Veteran's two periods of active duty.  An additional report from June 2001 showed that he had complained of eye irritation and redness as a result of exposure to pepper spray during a training exercise.

A review of his STRs from his first period of active service reveals no evidence of complaints of, treatment for, or diagnosis pertaining to any skin disorder during that time frame.  In a May 1993 Respiratory Protection Program evaluation, he was noted to not have any skin disease or disorder.  A November 1993 treatment report did note, however, that he had suffered a spill of JP-5 fuel in his eyes, causing irritated conjunctival redness.  No associated skin disorder, however, was noted.  His July 1996 report of medical history in association with his separation examination revealed that he had reported not having had any skin diseases as of that time.  The examination report was similarly negative for any clinical findings with respect to a skin disorder.  

The Veteran's STRs from his second period of active service contain a post-deployment questionnaire, dated in May 2003, where he reported being exposed to DEET insect repellant, and vehicle exhaust.  He did not additionally report, however, any exposure concerns with respect to any body systems, including any dermatological concerns.  In a later August 2006 medical surveillance questionnaire, he reported being exposed to JP-5 engine fuel while serving as a pump room operator.  He specifically reported being exposed to fumes and to fuel absorption on his skin.  

In spite of an absence of in-service evidence of any skin disorder during his first period of active service, there is evidence to support the Veteran's contention that he was exposed to JP-5 jet engine fuel and other chemicals during his service.  Based in part on this evidence and the Veteran's contentions, he was afforded a VA skin examination in July 2011.  During the examination, he reported having a history of urticaria since his military service in 1994.  After examining the Veteran, the examiner diagnosed chronic urticaria and acne vulgaris.  The examiner then noted that his urticaria had been treated during his military service, according to his STRs, and that therefore, the condition was related to his military service.  He further indicated that the most common etiology of chronic urticaria was unknown and not found.  While the examiner noted the Veteran's contention that the urticaria began as a result of exposure to jet fuel through the skin and lungs, the examiner did not opine as to the likelihood that this had caused urticaria in the Veteran's case.  

After a thorough review of the record, revealing no evidence of complaints of, treatment for, or a diagnosis of urticaria during the Veteran's first period of active service, the Board is left to conclude that the STRs referred to by the VA examiner were those dated between his two periods of active service.  Therefore, in order for the Board to be able to adequately determine whether the Veteran's urticaria was incurred or aggravated during or as a result of active military service, further development is required.  

First, further medical comment from the VA examiner that performed the Veteran's July 2011 VA skin examination is needed.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed urticaria had its clinical onset during his first period of active service, or was related to any in-service disease, event, or injury, including any noted exposure to jet fuel or any other chemicals.  If not, the examiner should then be asked whether any pre-existing urticaria was aggravated during his second period of service.  (The DD Form 214s show that the Veteran served two periods of active service from August 1992 to August 1996 and February 2002 to July 2003 with no active service in between these two periods.)  Indeed, if the Veteran were found to have not incurred his claimed skin condition during his first period of active service, service connection may still be warranted if the condition were to have been aggravated during his second period of active service.  In this regard, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The presumption of aggravation can only be rebutted by clear and unmistakable evidence (obvious or manifest).  See 38 C.F.R. § 3.306(b) (2011).  Aggravation, however, may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner that evaluated his claimed skin disorder in July 2011 for further comment on the determinative issue of the etiology of his urticaria.  If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  

The examiner is again asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed urticaria had its clinical onset during his first period of active service, from August 1992 to August 1996, or is related to any in-service disease, event, or injury, including exposure to jet fuel, pepper spray, DEET insect repellant, vehicle exhaust, and/or any other chemicals.  

If the examiner determines that the Veteran's urticaria did not have its clinical onset during his first period of active service from August 1992 to August 1996 or is not related to any in-service disease, event, or injury, the examiner is asked to provide an opinion regarding the approximate date of onset of urticaria and then to provide an opinion on the following: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing urticaria underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up); if yes, 

(b)  Is the increase in severity of the urticaria clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Finally, readjudicate the Veteran's service connection claim for urticaria on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


